Citation Nr: 0107737	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for fatigue, to include 
as claimed as a chronic disability resulting from an 
undiagnosed illness.  

2.  Entitlement to service connection for chest pain, to 
include as claimed as a chronic disability resulting from an 
undiagnosed illness.

3.   Entitlement to service connection for 
fainting/blackouts/unexplained loss of consciousness, to 
include as claimed as a chronic disability resulting from an 
undiagnosed illness.  

  
REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy from November 
1972 to October 1985 and from August 1989 to January 1997.  
He served in the Persian Gulf from January 1991 to April 
1991.  

These matters are on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (the RO) which denied the veteran's claims 
of entitlement to service connection for undiagnosed illness 
as manifested by fatigue, chest pain, and 
fainting/blackouts/unexplained losses of consciousness.  
Later in October 1998, the veteran filed a timely Notice of 
Disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ § 20.200, 20.201, 20.302 (2000).  The RO subsequently 
provided the veteran a statement of the case and notification 
of his appellate rights.  In February 1999 the veteran 
perfected his appeal and the issues were properly certified 
to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302 (2000).  

The Board notes that the veteran also filed a Notice of 
Disagreement and perfected his appeal with regard to the RO's 
October 1998 denial of entitlement to service connection for 
residuals of a fracture to the right fourth (ring) finger and 
bursitis of the right arm.  However, the RO has since granted 
service connection for the aforementioned disabilities.  
There is no indication that the veteran has expressed 
disagreement with the assigned disability ratings or the 
effective date.   Accordingly, those issues are not before 
the Board and will not be addressed further herein.  Cf. 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf from January 1991 
to April 1991.  

2.  The veteran has a known clinical diagnosis of fatigue 
syndrome, which the competent evidence of record relates to 
service.  

3.  The veteran has objective indications of chronic 
disability, manifested by chest pain, which has not been 
attributed to a known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  Fatigue syndrome was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131(West 1991); 38 C.F.R. § 3.303 (2000).

2.  A chronic disability manifested by chest pain, resulting 
from an undiagnosed illness, was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117(West 1991); 38 
C.F.R. §§ 3.303, 3.317 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
chronic disability, manifested by fatigue, chest pain, and 
fainting/blackouts/loss of consciousness resulting from 
undiagnosed illness.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.  

For reasons which will be explained below, the issue of 
entitlement to 
service connection for fainting/blackouts/unexplained loss of 
consciousness, to include as claimed as a chronic disability 
resulting from an undiagnosed illness, will be addressed in 
the REMAND section below.  


Relevant Law and Regulations

Service connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2001 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  

Factual Background

The veteran served in the United States Navy from November 
1972 to October 1985 and from August 1989 to January 1997.  
He served in the Persian Gulf from January 1991 to April 
1991.  

Physical examinations conducted at the time the veteran 
entered service in 1972 and 1989 did not indicate any chronic 
disabilities.  

The veteran complained of and was tested for chronic chest 
pain from June 1992 to August 1996.  During that time 
electrocardiograms and other examinations of the veteran's 
chest and heart were conducted.  The veteran's test results 
were determined to be within normal limits.  

Service records indicate the veteran began complaining of 
fatigue in December 1994. The examining physician noted that 
the veteran had recently lost his sister, which may have been 
a factor.  Service medical records further indicate that in 
1996 the veteran continued to complain of fatigue.  

In August 1997 the veteran filed a claim of entitlement to 
service connection for, among other things, fatigue and 
chronic chest pain.  A VA examination was provided in March 
1998.  The physical examination found no evidence of active 
cardiomediastinal or pulmonary parenchymal disease.  At that 
time, the veteran was diagnosed with fatigue syndrome and 
chest pain of undetermined etiology.  The examiner indicated 
that an upper GI test should be ordered to rule out 
esophageal spasms and/or reflux syndrome.  An examination of 
the veteran's upper GI and esophagus was conducted in August 
1998, the results of which were unremarkable.  

In July 1998 a VA Persian Gulf War examination was conducted.  
Physical examination revealed no problems in the veteran's 
chest.  His heart rate and rhythm were normal and there was 
no evidence of murmurs, rubs, or gallops.  Outpatient 
treatment records from November 1998 also note that the 
veteran's chest was clear with a regular heart rate and 
rhythm without murmur.  

In April 1999 the veteran and his mother appeared before a 
regional hearing officer.  They offered oral and written 
testimony as to the veteran's fatigue.  

A private examiner evaluated the veteran in November 1999.  
He was found to have a clear chest with a regular cardiac 
rhythm and no murmur.  

Analysis

1.  Entitlement to service connection for fatigue, to include 
as claimed as a chronic disability resulting from an 
undiagnosed illness.  

The veteran complains of chronic fatigue.  Fatigue is a 
symptom of chronic disability resulting from undiagnosed 
illness under 38 C.F.R. § 3.317.  However, service connection 
pursuant to 38 C.F.R. § 3.317 requires objective indications 
of a chronic disability that is not attributable to a known 
clinical diagnosis.  In the present case, the veteran's 
fatigue has been attributed to a known clinical diagnosis of 
fatigue syndrome.  Since the veteran has a current diagnosis, 
he is not entitled to service connection for a chronic 
disability as a result of undiagnosed illness under 38 C.F.R. 
§ 3.317.  See VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (1998).  

Despite the inapplicability of the Persian Gulf regulations, 
the Board believes that service connection may be granted for 
chronic fatigue syndrome on a direct basis.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The competent evidence of record 
indicates that the veteran initially complained of fatigue 
during service in December 1994 and that he continued to 
complain of chronic fatigue thereafter.  

Although the veteran was not diagnosed with fatigue syndrome 
until March 1998, after discharge, all the competent evidence 
indicates that his fatigue syndrome was incurred in service.   
See 38 C.F.R. § 3.303(d).  More specifically, the veteran 
began complaining of fatigue during service in December 1994.  
Additionally, service medical records indicate that during 
physical examinations in 1996 and a VA examination in March 
1998, the veteran continued to complain of fatigue.  The 
competent evidence of record indicates that the VA examiner 
in March 1998 based his diagnosis of fatigue syndrome on the 
veteran's continued symptoms of fatigue.  Therefore, the 
veteran's claim of entitlement to service connection for 
fatigue syndrome is granted.  

2.  Entitlement to service connection for chest pain, to 
include as claimed as a chronic disability resulting from an 
undiagnosed illness.

The veteran served in the Persian Gulf from January 1991 to 
April 1991.  The competent evidence of record indicates that 
he has complained of chest pain since June 1992.  Chest pain 
is considered a symptom of chronic disability under 38 C.F.R. 
§ 3.317.  

The veteran has undergone numerous examinations and tests to 
determine the etiology of his chest pains, to include 
electocardiograms and upper GI studies.  All of the tests 
indicated a clear chest and lungs with regular heart rates 
and rhythms without murmurs and no identifiable 
gastrointestinal pathology.  Additionally, the VA examiner in 
March 1998 reported that the veteran had chest pains of 
undetermined etiology.  There is no other competent evidence 
of record that indicates a known clinical diagnosis for the 
veteran's chronic disability manifested by chest pain.  
Therefore, service connection is warranted under 38 C.F.R. 
§ 3.317, relating to Persian Gulf disabilities, for a chronic 
disability manifested by chest pains resulting from an 
undiagnosed illness.  


ORDER

Service connection for fatigue syndrome is granted.  

Service connection for chest pain as a symptom of a chronic 
disability resulting from an undiagnosed illness is granted.  


REMAND

3.   Entitlement to service connection for 
fainting/blackouts/unexplained loss of consciousness, to 
include as claimed as a chronic disability resulting from an 
undiagnosed illness.  

Factual background

The medical evidence in the present case indicates that the 
veteran began complaining of fainting/blackouts/losses of 
consciousness sometime in December 1994.  At that time he 
reported episodes that lasted from 5 to 15 minutes and 
sometimes occurred several times a day.  No diagnosis was 
proffered at that time.  By 1996, the veteran reported that 
the frequency of the episodes had decreased.  During the 
March 1998 VA examination the veteran reported that the 
episodes continued to occur, although infrequently.  

During the July 1998 a Persian Gulf War examination it was 
noted that the veteran continued to suffer periodic episodes 
of unexplained losses of consciousness.  The veteran had a 
positive Romberg's test (used for differentiating between 
peripheral and cerebellar ataxia), during which he was 
further noted to fall off to the rear with no predilection 
for either side.  His finger-to-toe, heel-to-shin and tandem 
gait were good.  The examiner indicated that the losses of 
consciousness were still inexplicable.  

Outpatient treatment notes from August 1998 also indicated 
that the veteran suffered unexplained losses of 
consciousness.  A different examiner at the same VA 
outpatient facility in March 1999 opined that the veteran had 
episodic vertigo with an unclear etiology and suggested a 
neurological consult may be helpful.  An August 1999 
neurologic examiner indicated the veteran suffered from 
questionable partial seizures.  

In November 1999, a private physician diagnosed the veteran 
with possible partial seizures.  The examiner noted a history 
of detachment from the veteran's environment following a 
brief period of premonitory tingling in the hands and feet.  
It was further noted that the veteran never completely loss 
consciousness during his episodes, nor had he suffered 
convulsions.  The examiner noted that he had not reviewed the 
veteran's previous test results.  

Oral and written statements by the veteran's family at his 
hearing in April 1999 support his claims of episodes of 
fainting/blackouts/unexplained losses of consciousness.  

Reasons for remand

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines VA obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Inasmuch as the 
competent medical evidence of record is inconclusive as to 
the nature of the veteran's claimed disability, indicating 
that the veteran's losses of consciousness may be either 
inexplicable, vertigo of unclear etiology or possible partial 
seizures, a VA examination and efforts to obtain additional 
relevant medical evidence are warranted.

Accordingly, the case is remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any losses of consciousness.  
After securing any necessary releases, 
the RO should obtain those records that 
have not previously been associated with 
the veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran's claims file should be 
reviewed by a physician.  The reviewing 
physician shall, to the extent possible, 
identify the etiology of the veteran's 
reported loss of consciousness.  If the 
reviewer concludes that a physical 
examination is required to identify the 
etiology of the veteran's unexplained 
losses of consciousness, then such 
examination should be accomplished.  The 
veteran's VA claims folder must be made 
available to the examiner for review 
before any such examination and review of 
such should be cited in the examination 
report.  A written report of the medical 
review of the veteran's VA claims folder, 
and of any examination or diagnostic 
testing performed in connection therewith, 
should be placed in the claims folder.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified.  The veteran has the right to submit 
additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 


